Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. Applicant argues on page 10 second paragraph “Nowhere does Burba teach or suggest identifying jurisdictions for the protected content that an owner of the review content holds right to the protected content.” Examiner disagrees. Burba teaches on (page 17 paragraph (0180)) “these rules or criteria can include protected content predicted popularity, which the network management service uses to keep portions of protected content that has a higher predicted future popularity on different devices in the managed wireless distribution than protected content that has a lower predicted future popularity.” In this case, Burba teaches at least 2 jurisdictions where the management service keeps portions of protected content that has a higher predicted future popularity and lower predicted future popularity. In addition this content is fed into a device as requested appropriately. In addition, Burba teaches on (page 12 paragraph (0125)) “the network management service can also prioritize protected content delivery based on the user desiring the protected content. Users can be assigned different levels or tiers, with protected content delivery for higher level or higher tier users being given higher priority than protected content delivery for lower level or lower tier users. Levels or tiers can be .
Applicant further argues on page 10 fourth paragraph “since Burba fails to teach or suggest identifying jurisdictions in the claimed fashion, it cannot possibly teach or suggest calculating a review content disposition that is at least based on the identified jurisdictions.” Examiner again disagrees. Burba teaches on (page 17 paragraph (0178)) “various different rules or criteria can be used to determine which devices are to be instructed to host which portions of which protected content. These rules or criteria can include topology analysis, which the network management service uses to ensure that portions of the protected content are close to (e.g. within a threshold number of hops of) at least a threshold number of different devices in the managed wireless distribution network. These rules or criteria can also include protected content density, which the network management service uses to prevent more than a threshold number of copies of each portion of protected content from being hosted close to (e.g. within a threshold number of hops of) at least a threshold number of different devices in the managed wireless distribution network.” As noticed in the cited paragraph, Burba teaches different rules or criteria can be used to determine which devices are to be instructed to host which portions of which protected content. Therefore, it calculates a content disposition based on the identified rule.
Lastly, applicant agues on page 11 first paragraph “adjusting a scalable window size for regulating transmission of TCP segments, as disclosed by Robbins, provides no information whatsoever regarding calculating a Transmission Control Protocol (TCP) window size and TCP window scaling as a function of the protected video content.” .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23-40 are rejected under 35 U.S.C. 103 as being unpatentable over Washington et al (US 2009/0013414 A1) in view of Tran et al (US 2008/0275763 .
Regarding claims 21, 29 and 36, Washington teaches a method, program product and apparatus comprising: identifying, by use of a processor, review content from a content host that provides online submitter posted content (pre-processing module may be configured to recognize specific protected content within a submitted content file and process the received content file as appropriate. For example, if it is determined that a large number of users are uploading copies of a particular protected content file, pre-processing module may be configured to recognize characteristics of that specific content file. As a result, pre-processing module may be configured to identify characteristics such as file size, media type, time duration, and/or other characteristics of the protected content file to quickly determine that a submitted content file is a copy of the relevant protected content file (page 8 paragraph (0067)); recording the content host (page 12 paragraph (0110) also see page 1 paragraph (0014)); analyzing the review content for protected content (page 11 paragraph (0098)); identifying the protected content in the review content (page 11 paragraph (0099)); in response to identifying protected content in the review content, determining a protected content profile comprising protected video content and protected audio content for the review content (page 11 paragraph (0100) and page 11 paragraph (0102)); wherein a decision threshold of the decision threshold hierarchy comprises a protected video content threshold and a protected audio content threshold (page 13 paragraphs (0116)-(0117)).
However, Washington is silent in teaching a review content disposition is selected from the group consisting of monetizing the review content on the content host, communicating a request to block the review content to the content host. Tran teaches on (page 12 paragraph (0159)) videos submitted for monetization that did not match any reference source are analyzed. The video analysis module reviews video information related to the video submitted for monetization along with the strike status of the revenue sharing partner. As previously discussed, a revenue sharing partner may receive strikes to his or her account if a takedown request of one of the revenue sharing partner’s videos is processed. Tran further teaches tracking views of the review content on the content host (page 14 paragraph (0173)), communicating a takedown request for the review content to the content host, and archiving the review content; and executing the review content disposition (page 5 paragraphs (0054)-(0055)). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Washington’s reference to include the teachings of Tran for a review content disposition is selected from the group consisting of monetizing the review content on the content host, communicating a request to block the review content to the content host before the effective filing date of the claimed invention. A useful combination is found on Tran (page 1 paragraph (0002)) embodiments of the present invention generally relate to receiving revenue for content. In particular, the present invention is directed toward allowing owners to receive a part of the revenue generated by their digital content on a content sharing site. 
However, Washington and Tran are silent in teaching calculating a review content disposition as a disposition based on a function of the protected content profile and a decision threshold hierarchy for the owner of the protected content that is at least based on the identified jurisdictions. Burba teaches on (page 17 paragraph (0178)) various different rules or criteria can be used to determine which devices are to be instructed to host which portions of which protected content. These rules or criteria can include topology analysis, which the network management service uses to ensure that portions of the protected content are close to (e.g. within a threshold number of hops of) at least a threshold number of different devices in the managed wireless distribution network. These rules or criteria can also include protected content density, which the network management service uses to prevent more than a threshold number of copies of each portion of protected content from being hosted close to (e.g. within a threshold number of hops of) at least a threshold number of different devices in the managed wireless distribution network. Burba further teaches identifying jurisdictions for the protected content that an owner of the review content holds right to the protected content (page 17 paragraphs (0180)-(0183)).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Washington’s and Tran’s references to include the teachings of Burba for calculating a review content disposition as a disposition based on a function of the protected content profile and a decision threshold hierarchy for the owner of the protected content that is at least based on the identified jurisdictions before the effective filing date of the claimed invention. A useful combination is found on Burba (page 2 paragraph (0027)) the content service makes pieces of protected content available to devices and via the 

Regarding claims 23, 30 and 37, Washington, Tran and Burba teach a method, program product and apparatus of claims 21, 29 and 36. Washington teaches the decision threshold hierarchy comprises one or more decision thresholds organized in one or more parent/child relationships (page 13 paragraph (0115)) and each decision threshold comprises a parent decision threshold, a monetization threshold, a monetization threshold priority, a blocking threshold, a blocking threshold priority, a tracking threshold, a tracking threshold priority, a takedown threshold, a takedown threshold priority, an archive threshold, and an archive threshold priority (page 13 paragraph (0116)-(0117) also see page 12 paragraph (0159)). 
Regarding claims 24, 31 and 38, Washington, Tran and Burba teach a method, program product and apparatus of claims 23, 30 and 37. Washington teaches determining the protected content profile comprises: determining submitter video content in the review content (page 8 paragraph (0067)); determining submitter audio content in the review content (page 11 paragraphs (0100)-(0102)); and traversing the decision threshold hierarchy based on the plurality of threshold priorities for the decision thresholds (page 13 paragraph (0115)). 
(page 9 paragraph (0125)). 
Regarding claims 26, 33 and 40, Washington, Tran and Burba teach a method, program product and apparatus of claims 24, 31 and 38. Washington teaches the protected content profile further comprises one or more of a submitter video content indicator (page 8 paragraph (0067)). Tran teaches a submitter audio content indicator, and one of the monetization threshold, the blocking threshold, the tracking threshold, and takedown threshold, and the archive threshold comprises one or more of submitter video content threshold and a submitter audio content threshold (page 9 paragraph (0125) also see page 9 paragraph (0129) also see page 10 paragraph (0133)). 
Regarding claims 27 and 34, Washington, Tran and Burba teach a method, program product and apparatus of claims 24 and 31. Washington teaches the protected content profile further comprises one or more of a still image indicator, a partner channel indicator, and a fair use indicator (page 5 paragraph (0045) also see page 9 paragraph (0129) Tran). Tran also teaches one of the monetization threshold, the blocking threshold, the tracking threshold, and takedown threshold, and the archive threshold comprises one or more of a still image threshold, a partner channel threshold, and a fair use threshold (page 9 paragraph (0125) and page 10 paragraph (0133)). 
(page 6 paragraph (0050)), a modified content indicator (step (418) in figure 6A), a complete content indicator, a trailer content indicator, and a promotional content indicator (figure 6B). Tran teaches one of the monetization threshold, the blocking threshold, the tracking threshold, and takedown threshold, and the archive threshold comprises one or more of a promotional content threshold, an extra content threshold, a duplicate content threshold, a modified content threshold, a complete content threshold, and a trailer content threshold (page 9 paragraph (0125) also see page 9 paragraph (0129) and page 10 paragraph (0133).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Washington et al (US 2009/0013414 A1) in view of Tran et al (US 2008/0275763 A1) in view of Burba et al (US 2015/0324555 A1) in view of Robbins (US 2008/0075000 A1). Hereinafter referred as Washington, Tran, Burba and Robbins.
Regarding claim 22, Washington, Tran and Burba teach the method of claim 21. Washington teaches a protected video content (page 8 paragraph (0067)). However, Washington, Tran and Burba are silent in teaching calculating a Transmission Control Protocol (TCP) window size and TCP window scaling as a function of the video content. Robbins teaches on (page 3 paragraph (0026)) adjusting a scalable receive window size value for regulating transmission of TCP segments. A TCP client begins 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Washington’s, Tran’s and Burba’s references to include the teachings of Rader for calculating a Transmission Control Protocol (TCP) window size and TCP window scaling as a function of the video content before the effective filing date of the claimed invention. A useful combination is found on Robbins (page 1 paragraph (0002)) the invention relates, generally, to communication networks and, more particularly, to automatically increasing the size to receive window over a TCP connection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.